DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INTERDIGITAL INC: "Discussion on Coexistence between NR V2X and LTE V2x", 3GPP DRAFT; R1-1811217 DISCUSSION ON COEXISTENCE BETWEEN NR V2X AND LTE V2X, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CE vol. RAN WG1, no. Chengdu, China; 20181008 - 20181012 29 September 2018 (2018-09-29), XP051518618, herein D1.
Claim 1, D1 discloses a method of wireless communication, comprising:
detecting that a transmission or reception of a first packet at a device using a first Radio Access Technology (RAT) will overlap in time with reception of a second packet at the device using a second RAT (chapter 2.2 "NR sidelink resource may overlap one or two time-contiguous LTE sidelink resources", chapter 2.3 "NR sidelink transmission or reception may coincide with LTE sidelink transmission or reception. NR (or LTE) sidelink transmission may coincide with LTE (or NR) sidelink reception"); and 
prioritizing the first packet or the second packet based at least on a relative priority of the first packet and the second packet (chapter 2.3 "The prioritization of NR sidelink over LTE sidelink could be dynamically determined by comparing the QoS of LTE data and NR data; if the priority of NR data is higher than that of LTE data, [...] then the NR sidelink operations should be prioritized’).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200053743 - A method performed by a user equipment (UE) is disclosed. The method includes receiving, using a first RAT, first SCI including a first priority value, and receiving, using a second RAT, second SCI including a second priority value. The method also includes determining whether to drop one of a transmission of a first physical channel derived from the first SCI and a transmission of a second physical channel derived from the second SCI based on the first priority value and the second priority value when the first physical channel overlaps the second physical channel in the time domain. 
US 20200045724 - Embodiments of the present disclosure provide methods, apparatuses and computer programs for scheduling a transmission. A method implemented at terminal device comprises receiving, from a network device, a scheduling configuration for a device to device, D2D, transmission of the terminal device receiving, from the network device, an uplink scheduling grant for a cellular uplink transmission in a time resource overlapping with the D2D transmission; determining a scheduling priority for the D2D transmission relative to the cellular uplink transmission based on at least mine of: a first comparison between an associated priority of the scheduling configuration and a first priority threshold, and a transmission restriction; and performing at least one of the D2D transmission and the cellular uplink transmission based on the determined scheduling priority. With embodiments of the disclosure, D2D transmission and cellular uplink transmission from a terminal device can be well coordinated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468